department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan uniform issue list tep rats legend company m company n dear this is in response to correspondence dated date and date in which you request a ruling under sec_408 of the internal_revenue_code code you submitted the following facts and representations in support of your request company m and its affiliate company n are non-bank entities that provide precious metals administration and safekeeping services to various customers based on the above facts and representations you request the following ruling that trustees of individual_retirement_accounts iras may utilize the precious metals administration and safekeeping services of company m and its affiliate company n with respect to bullion coins and bullion bars that are assets of such iras and not have such bullion coins and bullion bars constitute collectibles under sec_408 of the code sec_408 of the code provides in pertinent part that the acquisition of a collectible by an individual_retirement_account shall be treated as a distribution from such account in an amount equal to the cost to such account of such collectible a270 page sec_408 of the code provides that for purposes of sec_408 the term collectible means a any work_of_art b any rug or antique c any metal or gem d any stamp or coin e any alcoholic beverage or f any other tangible_personal_property specified by the secretary for purposes of sec_408 sec_408 of the code provides that for purposes of sec_408 the term collectible shail not include a any coin which is i a gold coin described in paragraph or of sec_5112 of title united_states_code ii a silver coin described in sec_5112 of title united_states_code iii a platinum coin described in sec_5112 of title united_states_code or iv a coin issued under the laws of any state or b any gold silver platinum or palladium bullion of a fineness equal to or exceeding the minimum fineness that a contract market as described in section of the commodity exchange act u s c requires for metals which may be delivered in satisfaction of a regulated_futures_contract if such bullion is in the physical possession of a trustee described in sec_408 sec_408 and sec_408 of the code define collectible for purposes of sec_408 of the code as including any metal or gem and any stamp or coin respectively the only exception to classifying bullion as a collectible for purposes of sec_408 relates to any gold silver platinum or palladium bullion of a fineness equal to or exceeding the minimum fineness that a contract market requires for metals which may be delivered in satisfaction of a regulated_futures_contract if such bullion is in the physical possession of a trustee this limited exception applies only if a certain type of bullion is in the physical possession of the ira trustee in this case all of the bullion coins and bullion bars at issue are in the physical possession of company m or company n not the ira trustee as a result this exception is inapplicable with respect to your ruling_request we believe that based on the information submitted and the representations contained herein that bullion coins and bullion bars that are assets of iras in the physical possession of company m or its affiliate company n are collectibles within the meaning of sec_408 of the code as a result iras that deposit such bullion coins and bullion bars with company m or company n would have to treat such deposit as a distribution from the ira in an amount equal to the cost to the ira of such collectible no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact me at or sincerely yours bou fy alan c pipkin manager technical group employee_plans te_ge division of x
